       Case 3:19-cv-01651-MCR-EMT Document 1 Filed 06/06/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF FLORIDA
                                   PENSACOLA DIVISION

JOSEPH FORD, MELODY
KIRSCHMAN, and ANDREW PAUL,

                 Plaintiffs,
                                                  CASE NO.:
vs.

ALL CLEAR RESTORATION &
REMEDIATION, LLC, a Florida Limited
Liability Company,

--------=D:....=e=fe=n=d=a=n=t=-._ _ _ _ _ _/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiffs, JOSEPH FORD, MELODY KIRSCHMAN, and ANDREW PAUL (collectively

"Plaintiffs") by and through the undersigned attorney, sues the Defendant, ALL CLEAR

RESTORATION {k REMEDIATION, LLC, a Florida Limited Liability Company, and alleges:

       1.      Plaintiffs were employees of Defendant and brings this action for unpaid overtime

compensation, liquidated damages, and all other applicable relief under the Fair Labor Standards

Act, as amended, 29 U.S.C. § 216(b) ("FLSA").

                                       General Allegations

       2.      Plaintiffs were employees who all worked at Defendant's property within the last

three years in Santa Rosa Beach, Florida.

       3.      Plaintiff, JOSEPH FORD, worked for Defendant as an hourly paid employee at an

hourly rate ranging from $18.00-$25.00 per hour depending on when he received raises.

       4.      Plaintiff, MELODY KIRSCHMAN, worked for Defendant as an hourly paid

employee at an hourly rate of $25.00 per hour.

       5.      Plaintiff, ANDREW PAUL, worked for Defendant as an hourly paid employee at an
        Case 3:19-cv-01651-MCR-EMT Document 1 Filed 06/06/19 Page 2 of 5



hourly rate of $30.00 per hour.

        6.      Plaintiffs, JOSEPH FORD and ANDREW PAUL, worked as laborers performing

demolishing/clean-up services for Defendant.

        7.      Plaintiff, MELODY KIRSCHMAN, served as an Operations Manager overseeing

laborers by assigning tasks to employees.

        8.      Plaintiff, MELODY KIRSCHMAN, did not set schedules for employees or make

any hiring/firing decisions on behalf of Defendant.

        9.      At all times material to this cause of action, Plaintiffs were non-exempt employees

and therefore entitled to overtime wages for any and all overtime hours worked.

        10.     Defendant, ALL CLEAR RESTORATION & REMEDIATION, LLC, is a Florida

Limited Liability Company that operates and conducts business in Santa Rosa Beach, Florida and is

therefore, within the jurisdiction of this Court.

        11.     Defendant, ALL CLEAR RESTORATION & REMEDIATION, LLC, operates in

the structural and remediation industry. Defendant offers restoration services to structures damaged

by fire, flood, and severe weather. Further, Defendant offers pre-disaster consultation services to

customers. See www.AllClearRestoration.com/index.html

        12.     This action is brought under the FLSA to recover from Defendant overtime

compensation, liquidated damages, and reasonable attorneys' fees and costs.

        13.     This Court has jurisdiction over Plaintiffs claims pursuant to 28 U.S.C. §1331 and

the FLSA.

        14.     During Plaintiffs'     employment with Defendant, Defendant, ALL CLEAR

RESTORATION & REMEDIATION, LLC, earned more than $500,000.00 per year in gross sales.

        15.     Defendant, ALL CLEAR RESTORATION & REMEDIATION, LLC, employed



                                                    2
       Case 3:19-cv-01651-MCR-EMT Document 1 Filed 06/06/19 Page 3 of 5



approximately one-hundred (100) employees and paid these employees plus earned a profit from

their business.

        16.       During Plaintiffs employment, Defendant, ALL CLEAR RESTORATION &

REMEDIATION, LLC, employed at least two employees who handled goods, materials and

supplies which travelled in interstate commerce such as hand tools, drills, trash bags, mold cleaner,

shop-vacs, brooms/mops, and other tools/materials used to run the business.

        17.       Therefore, at all material times relevant to this action, Defendant, ALL CLEAR

RESTORATION & REMEDIATION, LLC, was an enterprise covered by the FLSA, and as

defined by 29 U.S.C. §203(r) and 203(s).

        18.       Additionally, Plaintiffs were individually covered under the FLSA.

                                            FLSA Violations

        19.       At all times relevant to this action, Defendant failed to comply with the FLSA

because Plaintiffs performed services for Defendant for which no provisions were made by

Defendant to properly pay Plaintiffs for all overtime hours worked.

        20.       During his employment with Defendant, Plaintiffs were not paid time and one-half

their hourly rate of pay for all hours worked in excess of forty (40) per work week during one or

more work weeks.

        21.       Plaintiffs routinely worked in excess of forty (40) hours per week.

        22.       Specifically, Plaintiffs were paid their regular hourly rate for all hours, including

overtime hours.

        23.       Defendant has a common policy and practice of compensating non-exempt

employees only the regular rate for overtime hours worked.

        24.       Plaintiffs are entitled to the half-time premium for all hours worked in excess of



                                                    3
       Case 3:19-cv-01651-MCR-EMT Document 1 Filed 06/06/19 Page 4 of 5



forty (40) per week.

           25.   Based upon these above policies, Defendant has violated the FLSA by failing to pay

complete overtime pay.

           26.   Upon information and belief, the records, to the extent any exist, concerning the

number of hours worked and amounts paid to Plaintiffs are in the possession and custody of

Defendant.

                  COUNT I - RECOVERY OF OVERTIME COMPENSATION

           27.   Plaintiffs reincorporate and readopt all allegations contained within Paragraphs 1-25

above as though stated fully herein.

           28.   Plaintiffs are/were entitled to be paid time and one-half their regular rate of pay for

each hour worked in excess of forty (40) per work week.

        29.      During their employment with Defendant, Plaintiffs routinely worked overtime

hours but were not paid time and one-half compensation for same.

       30.       Plaintiff were paid their regular rate of pay for all hours works regardless of how

many overtime hours were worked in the workweek.

        31.      Defendant has failed provide accurate overtime compensation for numerous pay

periods.

       32.       Defendant did not have a good faith basis for their decision not to pay Plaintiff full

overtime compensation.

       33.       The undersigned counsel has made efforts to resolve this matter without litigation

however those efforts were unsuccessful.

       34.       As a result of Defendant's intentional, willful and unlawful acts in refusing to pay

Plaintiffs time and one-half their regular rate of pay for each hour worked in excess of forty (40) per



                                                   4
       Case 3:19-cv-01651-MCR-EMT Document 1 Filed 06/06/19 Page 5 of 5



work week in one or more work week, Plaintiffs have suffered damages plus incurring reasonable

attorneys' fees and costs.

        35.     As a result of Defendant's willful violation of the FLSA, Plaintiffs are entitled to

liquidated damages.

        36.     Plaintiffs demand a trial by jury.

        WHEREFORE, Plaintiffs, JOSEPH FORD, MELODY KIRSCHMAN, and ANDREW

PAUL demand judgment against Defendant for unpaid overtime compensation, liquidated damages,

reasonable attorneys' fees and costs incurred in this action, declaratory relief, and any and all further

relief that this Court determines to be just and appropriate.


                                       M
        Dated this __{e.,____ day of~, 2019




                                                Matthew W.Gun~r, Esq.
                                                FBN 0077459//
                                                Morgan & Morgan, P.A.
                                                20 N. Orange Ave., 16th Floor
                                                P.O. Box 4979
                                                Orlando, FL 32802-4979
                                                Telephone:     (407) 4 20-1414
                                                Facsimile:     (407) 867-4791
                                                Email: mgunter@forthepeople.com
                                                Attorneys for Plaintiff




                                                     5
